           Case 1:20-cv-06516-VM Document 42 Filed 09/14/20 Page 1 of 5




                                                                                     September 14, 2020
Hon. Victor Marrero, U.S.D.J.
United States District Court
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

By Electronic Filing.

        Re:     Letter Motion to Compel or In Limine,
                Jones et al. v. United States Postal Service, 20-cv-6516-VM

Dear Judge Marrero:

        My firm and other counsel who have appeared represent Plaintiffs in the case named above.
We write to make motions on two subjects: (1) testimony (or not) by Postmaster General DeJoy and
(2) a limited collection of documents we have requested with a hearing subpoena. We conferred
extensively on these issues and Defendants have essentially argued that hearing subpoenas are
inherently improper, and have been unable to commit to producing any documents. Further, as to
Postmaster DeJoy’s testimony, they have made clear the Postmaster is unwilling to testify in this case.

        I. Background.

        With apologies for the rushed nature of this letter, I will briefly recite relevant facts, and all
factual matters below are stated under penalty of perjury.

        As noted in the parties’ joint letter this evening (ECF No. 41), we served two subpoenas on
Defendants, one seeking certain documents and the other to obtain the testimony of the Postmaster
General. Before sending the subpoenas, we conferred with Defendants and described with much
more precision the documents we were actually looking for, and noted something to the effect of,
“we’re going to send a subpoena that sounds much broader than this, so that we don’t get into a fight
about whether a particular document is actually covered by the subpoena, but you should know that
we’re not actually looking to get every document described by the subpoena.” Similarly, in the email
transmitting the subpoena, we stated, “[o]n what documents are covered, we understand the
descriptions we’ve given are probably too broad, and are happy to narrow and otherwise agree on
what, exactly, we need produced.” Defendants accepted service of both subpoenas and otherwise
reserved objections.

        In conferring on the document subpoena, while we reserved rights, we agreed that the
subpoena would be satisfied if Defendants produced three categories of document, one of which there
is no dispute about (the most recent data for delivery standards, see ECF No. 41 at 2 (noting that
“updated USPS performance data [was] provided to plaintiffs on Saturday, September 12, 2020”).
              Case 1:20-cv-06516-VM Document 42 Filed 09/14/20 Page 2 of 5




    •    First, there are three documents that are significant in the papers: (1) a July 10 “Mandatory
         Stand Up Talk: All Employees”; (2) a July 14 “PMG Expectations and plan” presentation, and
         (3) a Portland “ALL ... TRIPS WILL DEPART ON TIME, NO EXCEPTIONS” sign. We
         have specified to Defendants that we “are looking for all communications related to these
         documents (including authenticated versions of the documents themselves),” and provided
         examples of the kinds of documents we would want to see based on the arguments Defendants
         have made about them. 1 Basically: we want to see the documents and how they were distributed.

    •    Second, because it may be clearer, we simply reproduce Defendants’ full response:

                “USPS can review the following documents: ‘all emails from June 15, 2020, to Sept. 5,
                2020, by and between Postmaster General DeJoy, his Chief of Staff, or his Special Senior
                Advisor, and President Trump, Chief of Staff Meadows, or Treasury Secretary Mnuchin
                concerning the November 3 election, mailed ballots or Election Mail.’ The agency can
                make efforts to review these records as quickly as possible but is not presently in a
                position to know whether it can complete that review or provide the documents by
                Wednesday’s hearing as timing will depend, among other things, on technical issues
                associated with preparing and conducting such a review, the volume of responsive
                documents as well as the extent to which their review must be coordinated with other
                parts of the government, including Treasury and the White House.”

We seek nothing else potentially covered by the subpoena. Defendants have said that they will try to
review documents, but have told us “we’re not currently in a position to make guarantees as to the
[requested documents].”

       On the subpoena for the Postmaster General’s testimony, Defendants have made clear they
are unwilling to have him testify.

           II. Analysis.

         Generally speaking, “[u]nless it offers an adequate excuse, a party or non-party must obey a
valid subpoena.” Cadlerock Joint Venture, L.P. v. Esmeldy Auto Corp., 2011 U.S. Dist. LEXIS 77413
(SDNY 2011). Orbit One Communs., Inc. v. Numerex Corp., 255 F.R.D. 98, 105 (S.D.N.Y. 2008) (same).
We believe we have agreed to narrow the subpoenas at issue here to the point where compliance is
virtually a non-burden.

        A recent Southern District case described the process and appropriate escalations at length
recently:

        “This Court has discretion to hold in contempt a person who, having been served, fails without
        adequate excuse to obey the subpoena or an order related to it. However, the advisory

1 Those explanations took, essentially, this form: “Purely as an example, let’s imagine the July 10 talk was a
local employee departing from a District-level script. We would like to see the script that was meant to be
followed, as well as everyone the local employee forwarded the modified script/document to.”

                                                                                                    Page 2 of 5
            Case 1:20-cv-06516-VM Document 42 Filed 09/14/20 Page 3 of 5




    committee noted that ‘it would be rare for a court to use contempt sanctions without first
    ordering compliance with a subpoena. Indeed, courts in this district generally find non-parties in
    contempt upon failure to comply with a subpoena only when they also violate a court order to
    do so.”

AM Indus. USA, LLC v. Gibson Brands, Inc., 2020 U.S. Dist. LEXIS 124293 (SDNY 2020) (citations
omitted), citing Fed. R. Civ. P. 45(g) and Fed. R. Civ. P. 45(g) advisory committee’s note to 2018
amendment. If a party “makes clear he [is] going to ignore [a] trial subpoena,” that merits an order
to appear and potentially other sanctions. See Teller v. Helbrans, 2019 U.S. Dist. LEXIS 194025
(EDNY 2019) (“By ignoring the deposition subpoena and making clear that he was going to ignore
the trial subpoena, Teller has willfully violated the Court's orders that he appear in person to testify.
Thus, all of these failures to appear were willful.”)

        Defendants have responded by claiming that these narrow inquiries are somehow an attempt
to have the Court preside over broad discovery by the backdoor. We believe they are not. The
Court should either order compliance, or – as explained below – offer reasonable alternatives to
compliance.

    Documents.

          Plaintiffs are seeking only two categories of document. The first category is obviously relevant,
particularly given Defendants’ assertions that two of these three documents were only “distributed
locally” and that they “do not represent official Postal Service guidance or direction.” Curtis Dec. ¶
24 n. 1. Given that these documents do “ban all overtime or all extra or late trips and [] instruct local
facilities to leave at the facility mail that was scheduled for delivery” (id., beginning “contrary to some
information in these documents, Headquarters did not…”), it is very relevant to the issues at stake
exactly what level these documents came from. Similarly, it is relevant to see exactly whom these
documents were distributed to.

       The second category is one that should be very small: Postmaster DeJoy’s House testimony
suggested that is generally not an open line between the White House and USPS about election mail.
Yet Defendants’ response on this suggests that there actually are enough documents to make a review
burdensome – that burden is the basis of their objection.

        For documents, we believe there is no need for anything but an order compelling production.

    Postmaster Testimony. 2

       Defendants have not moved to quash this subpoena, but have signaled their intent to disobey
it. The Postmaster General’s testimony is relevant on many fronts, but most especially, because of

2 One significant issue with the subpoena for testimony is that Defendants are very likely to seek emergency
appellate review if testimony is compelled. For that reason, if the Court grants this motion, we ask it to also
clarify that, given the urgency here, the hearing will move forward regardless. We also believe, for this reason,
the alternative in limine approach we outline may be more appropriate.

                                                                                                    Page 3 of 5
            Case 1:20-cv-06516-VM Document 42 Filed 09/14/20 Page 4 of 5




Defendants’ insistence that Plaintiffs prove some form of malicious intent. 3 See, e.g., ECF No. 22 at
37-39 (arguing Plaintiffs must show USPS is “purposefully interfering with plaintiffs’ votes or
discriminating against voters.”). Postmaster DeJoy is also the sole witness able to speak to the various
commitments and the “pause” he promised to Congress, as well as the steps he has taken to implement
such measures. Even his non-knowledge of certain things would be very probative of the sort of
intent Defendants demand Plaintiffs show. See generally, Global-Tech Appliances, Inc. v. SEB S.A., 563
U.S. 754 (2011). Without the word of the Postmaster – which, to be clear, Defendants themselves do
rely on (see, for example, ECF No. 22 at 4 n. 2, relying on Postmaster DeJoy’s opening remarks in
various settings) – it is not even clear any witness exists who could speak to intent.

        In the alternative, however, we believe something between an in limine ruling precluding
Defendants from arguing that Plaintiffs’ constitutional claims require a showing of intent and an
adverse inference would be appropriate. Since the correct rule for all the claims here is that no intent
is required, it may be best for all involved to simply resolve that issue in limine. See, e.g., ECF No. 38
at 14-16, citing, inter alia, Democratic Exec. Comm. of Fla. v. Lee, 915 F.3d 1312, 1319 (11th Cir. 2019) (“[t]o
establish an undue burden on the right to vote under the Anderson-Burdick test, Plaintiffs need not
demonstrate discriminatory intent behind the [restrictions]”).

         This would, in some ways, also look like a missing witness instruction. See 4 Pillar Dynasty LLC
v. N.Y. & Co., 933 F.3d 202, 211; 211 n. 2 (2d Cir. 2019) (“missing witness” instructions in bench
trials are appropriate, and can be used to show willfulness). See also, Chevron Corp. v. Donziger, 974 F.
Supp. 2d 362, 700 (S.D.N.Y. 2014), aff’d, 833 F.3d 74 (2d Cir. 2016); United States v. Torres, 845 F.2d
1165, 1169 (2d Cir. 1988) (missing witness instruction is appropriate when “a party has it peculiarly
within his power to produce witnesses whose testimony would elucidate the transaction,” yet fails to
call those witnesses).




3While we disagree any intent is required, we believe that we are, in the alternative, entitled to attempt to
make the showing Defendants demand.

                                                                                                     Page 4 of 5
          Case 1:20-cv-06516-VM Document 42 Filed 09/14/20 Page 5 of 5




                                          Conclusion

       For the reasons above, we ask that the Court enter an Order:

   1. Compelling Defendants to produce the two categories of documents described in this
      motion; and
   2. Either:
          a. Compelling Postmaster DeJoy to appear to testify at the hearing Wednesday; or
          b. Precluding Defendants from arguing that Plaintiffs cannot demonstrate any requisite
              intent, or that intent is an element of any claim, unless Defendants call Postmaster
              DeJoy to testify on his own intent.

                                                    Respectfully submitted,

                                                         /s/
                                                    _________________
                                                    J. Remy Green
                                                        Honorific/Pronouns: Mx., they/their/them
                                                    COHEN&GREEN P.L.L.C.
                                                    1639 Centre St., Suite 216
                                                    Ridgewood, New York 11385
                                                    remy@femmelaw.com
                                                    Attorneys for Plaintiffs
cc:
All relevant parties by ECF and email.




                                                                                         Page 5 of 5
